Citation Nr: 1210728	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly pension for aid and attendance or housebound benefits for the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from January 1945 to August 1946 and from October 1950 to March 1954

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a Form 9 dated April 2010, the appellant indicated his desire for a hearing before the Board at a Field Office, i.e. a Travel Board hearing.  There is no indication that the appellant withdrew her hearing request.  This hearing must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Make the necessary arrangements to schedule the appellant for a Travel Board hearing at the RO and notify him of the scheduled hearing at the latest address of record.  A copy of the notice provided to the appellant of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



